Citation Nr: 0305490	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  95-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
cystic acne of the face, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1980.

In a June 1994 rating decision, the RO denied, inter alia, 
the veteran's claim for a rating higher than 30 percent for 
service-connected cystic acne of the face.  The appellant was 
notified of this decision in July 1994.  He submitted a 
notice of disagreement with the decision in April 1995, and a 
statement of the case was issued in May 1995.  The appellant 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in June 1995. 

The appeal initially included the issue service connection 
for a nervous condition secondary to a service-connected skin 
condition.  In April 1997, the Board denied the service 
connection issue and remanded the claim for an increased 
rating for service-connected cystic acne of the face to the 
RO for further development.

In November 1996, the veteran notified the RO that he wished 
to cancel a Travel Board hearing that had been scheduled for 
later that month and wished to instead submit medical 
evidence to support his claim.  In May 1998, the veteran 
presented testimony during a personal hearing at the RO, the 
transcript of which has been made a part of the record.

In February 2000, the Board denied the claim for a rating in 
excess of 30 percent for service-connected cystic acne of the 
face.  Disabled American Veterans represented the veteran 
throughout his appeal.

The veteran appealed the Board's February 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), at which time he also changed his representative to 
a private attorney, Daniel G. Krasnegor.  In an October 2000 
Order, the Court granted a Joint Motion for Remand (Joint 
Motion) filed by the parties, vacating the Board's February 
2000 decision, and remanding the claim for a higher 
evaluation for cystic acne of the face to the Board for 
compliance with the terms of the Joint Motion.  In May 2001, 
the Board, in turn, remanded this claim to the RO for further 
evidentiary development.  As the requested development has 
been accomplished, but the denial of the claim continued, 
this matter has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran's service-connected cystic acne of the face 
results in markedly disfiguring scarring.

3.  When active, the veteran's service-connected cystic acne 
of the face is productive, primarily, of occasional exudation 
involving an exposed surface, and tender and painful lesions.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 50 percent, but no higher, rating for 
markedly disfiguring scars due to cystic acne of the face 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7,  4.118, Diagnostic 
Code 7800 (as in effect prior to and since August 30, 2002). 

2.  The criteria for a separate, 10 percent, but no higher, 
rating for exudation on an exposed surface due to cystic acne 
of the face have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§§ 3.321, 4.1, 4.3, 4.7, 
4.20, 4.118, Diagnostic Code 7806 (as in effect prior to and 
since August 30, 2002). 

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a separate, 10 percent rating for painful 
and tender scars due to cystic acne of the face have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic 
Code 7804 (as in effect prior to and since August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
appeal at this time, as all notification and development 
action needed to render a fair decision has been 
accomplished.

Through the May 1995 statement of the case and the July 1997, 
September 1998, November 1998, July 2000 and September 2002 
supplemental statements of the case, the veteran has been 
notified of the law and regulations governing entitlement to 
the benefits he seeks (including both the former and revised 
applicable rating criteria), the evidence that would 
substantiate his claim, and the evidence that has been 
considered in connection with his appeal.  Also, in the May 
2001 Board remand, the provisions of the VCAA and VA's duty 
to inform and assist under the new law were specifically 
outlined and the RO was advised to consider the claim in view 
of the VCAA.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  In view 
of the foregoing, and because, as indicated below, there is 
no indication that there is any outstanding, existing 
evidence that is necessary for a fair adjudication of the 
claim, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  The duty to notify has been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, to include conducting a 
hearing before an RO hearing officer in response to his 
requests, and arranging for him to undergo VA examinations in 
conjunction with his claim.  Significantly, neither the 
veteran nor his attorney has identified, and the record does 
not otherwise indicated, any existing pertinent evidence that 
is necessary for a fair adjudication of this claim that has 
not been obtained.   

Under these circumstances, the Board finds that adjudication 
of the claim at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background

In February 1983, the RO granted service connection for cysts 
on the right cheek, postoperative, and assigned a 
noncompensable rating.  The RO recharcterized the disability 
in March 1983 as recurrent cysts on the right side of the 
face with scars, and assigned a 10 percent rating.  The RO 
increased this rating to 30 percent in May 1991.

In January 1994, the veteran filed what the RO construed as a 
claim for an increased rating for his service-connected skin 
disability.  

During a VA examination in March 1994, the veteran complained 
of pain at sites of excision of a lesion on his back, and 
drainage from a lesion behind his ears.  Findings revealed a 
cystic nodule, posterior aspect of the veteran's left 
forearm, near his elbow.  The skin disorder was described as 
raised nodular, cystic swellings, both pinna of ears, and 
raised rough, flat, red, circular lesions on the back.  The 
disorder was found mostly on the back, forearms, ears and 
face.  The lesions were variable in size and were from one to 
five centimeters in diameter.  The veteran was diagnosed as 
having multiple lipomas and non-confluent circular, raised, 
red rash.  A dermatology consultation was recommended.

In a June 1994 rating decision, the RO continued the 30 
percent rating for the veteran's skin disability.

In June 1997, the veteran reported to a VA dermatology 
examination where he complained of recurring episodes of 
inflammation and drainage from the right side resulting in 
some scarring over the last several years.  He reported 
problems with multiple epidermal inclusion cysts apparently 
and noted a site on his left elbow where a cyst was, as well 
as the right forearm.  The lesion on the right forearm had 
apparently drained a cheesy, foul-smelling stuff that was 
consistent with epidermal inclusion cysts.  The veteran also 
had a number in and around his ears that was a very typical 
location.  The veteran was assessed as having multiple 
epidermal inclusion cysts and probably nodular cystic acne 
that led to epidermal inclusion cysts on the face. These 
cysts were the active problem rather than the acne vulgaris 
with scarring subsequent to the epidermal inclusion cysts and 
acne on the face.  There was some significant disfiguration 
from the process.  The examiner said that the veteran could 
probably be helped with the drainage of the cyst on the left 
side of his face with some intralesional injections, and 
raised the possibility of plastic surgery to try to remedy 
the scars.  Photographs taken at the examination show pock 
like scarring in the cheek area of both sides of the 
veteran's face as well as an area below the mouth on the left 
side.

The record contains VA Form 21-4192 dated in October 1997 
from the veteran's former employer, Zapata Industries, Inc., 
showing that the veteran was terminated from his employment 
as a platform operator in August 1993 for violating "Shop 
Rule #2".

In May 1998, the veteran presented hearing testimony at the 
RO before a personal hearing officer.  He testified that he 
had cystic acne on his face, ears, and arms, and that the 
lesions ooze a foul smelling liquid.  He said that this 
cystic acne causes pain, itching and burning.  He also said 
that his cystic acne had worsened in recent years.  During 
the hearing, the veteran presented a letter from his wife who 
said that the veteran had a bad smell and leakage from the 
left side of his face, behind both ears and both arms.  She 
described the smell as being constant, and said that when the 
veteran rubs up against her, her face breaks out in sores.  
She said the conditioned worsened by the day.

VA examination in June 1998 revealed several pock like scars 
on both cheeks.  The veteran also had some active cystic 
lesions on the left cheek with underlying erythema.  There 
was some scarring behind both ears.  Most of the scars were 
tender, although most of them were not adherent to underlying 
tissue.  The texture of the scars was extremely rough and 
there was a little bit of drainage from a couple of the cysts 
on the left cheek.  The larger pock marks, particularly one 
on the right cheek, were depressed.  On the left cheek, there 
was some inflammation of the scars and also of the cysts.  
There was not really edema or keloid formation, however.  The 
scars were whiter than the surrounding tissue and the cystic 
lesions were redder than the surrounding tissue.  There was 
definite disfigurement related to the scarring.  However, the 
scars did not limit function.  The veteran was able to open 
and close his eyes very easily and could open his mouth wide.  
He was diagnosed as having cystic acne of the face and behind 
the ears.

During a VA examination in October 1998 (which was performed 
by the same examiner as in June 1998), the veteran complained 
that his lesions burned, itched and were extremely painful.  
The examiner indicated that he got as close as five or six 
inches to evaluate the veteran's lesions and the veteran had 
scarring on both cheeks, but it was worse on the left than 
the right.  The examiner did not see red cystic lesions on 
the right, but did see a few cysts on the left.  He noted 
scarring extending from the entire surface of the cheeks from 
the temple down to the chin on both sides.  The veteran also 
had some scarring behind his ears.  The examiner reiterated 
that the veteran had erythematous cysts on the left cheek, 
but as hard as he tried to express some fluid from these 
cysts, he was not able to.  He said that although the veteran 
had thickened scars, the scars were not adherent to 
underlying bone.  The scars were extremely rough to palpation 
and the thickened scars extended over the entire surface of 
the cheeks from the temple, underneath the eyes, down to the 
nose, and across and back down to the chin.  The examiner 
said that despite what the veteran said, the veteran could 
easily open and close his eyes and mouth with no limitation.  
The examiner did not see edema or keloid formation on the 
scars.  He opined that the scars were "marked unsightly", 
"even ugly", but not repugnant or completely disfiguring.  
He noted that the scars were bilateral, but worse on the 
left.  He rendered a diagnosis of chloracne which was cystic 
and scarring secondary to acne on both cheeks, as well as the 
chin and paranasal region which was the most active 
involvement.  He also noted scarring behind the veteran's 
ears.  He added that the scars on both sides of the veteran's 
face were unsightly, but more so on the left.  He ordered 
three photographs, one of the veteran's left, right and front 
face.

The veteran was seen at a medical facility in December 1998 
complaining of cysts on his face and lesions with drainage 
and a foul smell.  A cicatrix scar was noted on the right 
side of the veteran's face and the lesions were found to be 
noninflamed.  The veteran was diagnosed as having 
questionable cystic acne vulgaris or chloracne.  He was also 
diagnosed as having epidermal inclusion cysts.  It was noted 
that the veteran was to be referred to a plastic surgeon for 
excision of lesions.

Findings at a VA contract examination in September 2001 
revealed a scar on the veteran's right, lateral face that 
measured approximately 3 centimeters in length.  It was 
indented and fixed to the tissue beneath the skin.  There was 
a cystic area located at the end of the scar.  There were two 
areas of nodules on the right chin and left lower chin.  On 
the right maxillary area and behind the ears there were 
multiple small cutaneous areas which felt soft and firm.  
There was also a scar on the posterior aspect of the left ear 
where the ear joined the head.  It was approximately 1 
centimeter in length.  There was a scar on the left side of 
the back where one of the nodules had been removed.  The 
veteran also had multiple lesions located on the scrotum.  
Photographs were taken of the scar on the right cheek and 
other nodules.  The nodules ranged in size from 1/2 centimeter 
to 1 centimeter across to the size of the head of a match.  
They were white in color.  There was no ulceration or 
crusting except posterior to the ears.  The skin lesions did 
not manifest themselves with conditions of stress.  

The veteran was noted at the September 2001 examination to 
have an established diagnosis of scars disfiguring of the 
head, face or neck.  The examiner said that this diagnosis 
did not change, except for more nodules occurring on the face 
and behind the ears as well as on the scrotum.  He said this 
seemed to be more of a sebaceous cyst-type lesion which was 
the result of plugging of the oil glands and which tended to 
become infected.  This could occur both on the face and 
scrotum.  These were benign in nature.  The examiner said he 
would not define them as being "malignant", but they did 
detract from the veteran's appearance.  He said that the 
veteran's condition was progressive and there seemed to be 
more nodules present.  He indicated that subjective factors 
were those of scar tissue being present and multiple nodules 
appearing.  He said that objectively, the nodules were there, 
and he was sure that this would have some affect on the 
veteran's ability to perform in public in sales or anything 
like that.  He said it could be a distracting influence on 
his job.  He provided a main diagnosis of multiple sebaceous 
cyst some of which had been infected and draining.  He added 
that this would probably be progressive.  In an addendum 
opinion, he said that the veteran had "partial deformity of 
the right side of the face near the lateral aspect of the 
eye."  He said that there was tissue loss, cicatrization, 
marked discoloration and color contrast.

On VA examination in February 2002, the veteran was noted to 
have experienced an episode of chloracne which began three 
days earlier.  Multiple skin erythremic lesions were noted, 
most of which were open and irritated with surrounding 
erythema and abrasions.  Also noted was infection erythema 
edema extending up the left cheek and lower palpebrae.  The 
veteran was diagnosed as having acne vulgaris secondary 
infection and cellulitis of the face.  On a scale of 0 to 10, 
the veteran's pain was assessed as a 5.  Photographs were 
taken of the veteran's face revealing dark red patches on 
both cheeks.

During a VA examination in July 2002, the veteran complained 
of painful cheeks that swelled and oozed greenish colored pus 
with a foul smell.  He said that when the cheeks swelled, the 
swelling went up to his eyes and he was unable to see.  He 
reported using Accutane in the past.  On examination his face 
showed well healed acne scars on both cheeks.  There was also 
one scar present which was smooth and barely visible 
measuring 2.5 centimeters on the right side of the cheek.  On 
the left side there was a scar, which measured 1 x .2 
centimeters just above the upper lip near the nasolabial 
fold.  This scar was elevated.  Also, there was a scar 
present on the back of the left ear, which measured .75 
centimeters, which was barely visible on the pinna of the 
ear.  There was no swelling and no oozing present.  On 
palpation there were subcutaneous minute modules present on 
both cheeks and they were not visible outside, only palpable.  
On the left side of the chin there was a palpable nodule 
present.  Both cheeks were rough with healed acne.  Also some 
of the healed acne areas were depressed and minute 
depressions present on both cheeks.  There was also no 
ulceration or breakdown of the skin and no edema, swelling or 
inflammation.  There was no discharge or any oozing of pus.  
The color of the scars on the left cheek compared to normal 
areas of the skin was slightly pinkish in color.  On the left 
cheek there were a few raw spots as if they were scratched 
with the nails.  The veteran was able to open and close his 
eyes and mouth well.  There was no swelling of the eyelids 
and there was no swelling of the orbits.  The examiner 
reported that the veteran "had not worked since nine years" 
and used to work at Zapata Industries.  He said that 
photographs showed the scars of the healed acne of both 
cheeks.  

The veteran was diagnosed in July 2002 as having multiple 
acne scars on both cheeks with no deformity, no tissue loss, 
no marked discoloration, no active cystic acne present, no 
exudation, no oozing, no crusting, no ulceration.  However, 
there was mild disfigurement secondary to the healed acne 
scars on both cheeks and no disfigurement because of the scar 
on the left ear.  There was no limitation of function by the 
scars.  Enlarged photographs show pock like scarring on the 
veteran's right and left cheeks.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where, as here, the issue involves a claim for a higher 
rating for an already service-connected disability, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994)..

The evaluation of the same disability under various diagnoses 
is to be avoided.   38 C.F.R. § 4.14.  However, separate 
evaluations are permitted for separate problems arising from 
the same injury if they do not constitute the same disability 
or same manifestation under 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of skin diseases, as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833; 67 Fed. Reg. 49596-
49599, July 31, 2002.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, if the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).

The veteran is presently rated under the former version of 
Diagnostic Code (DC) 7800 for disfiguring scars of the head, 
face or neck.  Under this code, a 30 percent rating is 
warranted for scars that are severe, especially if producing 
a marked and unsightly deformity of eyelids, lips, or 
auricles.  A 50 percent rating requires scars that are 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118.  A Note to DC 7800 states that when in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under DC 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating with several unretouched photographs.  38 C.F.R. 
§ 4.118.

Alternatively, the veteran's acne can also be evaluated under 
the former version of the rating schedule by analogy to 
eczema under DC 7806.  See 38 C.F.R. § 4.20.  Under this 
code, a noncompensable rating is warranted for slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 30 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 50 percent rating is warranted 
when there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or 
exceptionally repugnant.  38 C.F.R. § 4.118.

Another diagnostic code warranting consideration is 7804, 
which provides for a maximum 10 percent rating for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118.

Under the revised rating criteria, a maximum 30 percent 
rating is warranted for deep acne (deep inflamed nodules and 
pus-filled cysts) affecting 40 percent or more of the face 
and neck.  38 C.F.R. § 4.118, DC 7828.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Id.

Also under the revised rating criteria, a 30 percent rating 
is warranted under DC 7800 for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  A 80 percent rating requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.

Note (1) under DC 7800 lists the 8 characteristics of 
disfigurement for purposes of evaluation under § 4.118 as 
follows:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).
Note (2) requires that tissue loss of the auricle be rated 
under Code 6207 (loss of auricle) and anatomical loss of the 
eye under Code 6061 (anatomical loss of both eyes) or Code 
6063 (anatomical loss of one eye), as appropriate.
Note (3) requires that unretouched color photographs be taken 
into consideration when evaluating under these criteria.

Turning first to the former criteria under DC 7800, the Board 
notes that the evidence is somewhat inconsistent as to the 
severity of disfiguring scars on the veteran's face.  In this 
respect, a June 1997 VA examiner described the veteran as 
having "significant disfiguration" on his face and 
suggested that the veteran consider plastic surgery to try to 
remedy the scars.  During a later VA examination in June 
1998, the examiner described the veteran as having "definite 
disfigurement" related to the scarring.  This examiner later 
reevaluated the veteran in October 1998 and concluded that 
that the veteran's scars were "markedly unsightly" and even 
"ugly" and were bilateral.  In sharp contrast, however, is 
the recent opinion by the July 2002 VA examiner, 
characterizing the veteran's facial disfigurement as 
"mild".

In determining whether the veteran meets the criteria for the 
next higher 50 percent evaluation for markedly disfiguring 
scars, the Board also has considered the extent of marked 
discoloration and/or color contrast associated with the 
condition; however, the medical evidence as to these factors 
also is inconsistent.  In an addendum opinion, the September 
2001 VA contract examiner stated, after reviewing the 
veteran's medical records, stated in an addendum opinion that 
the veteran did have tissue loss, cicatrization, marked 
discoloration and color contrast.  In contrast, the VA 
examiner from the July 2002 examination stated that there was 
no tissue loss or marked discoloration. 

In view of the evidence in its entirety, particularly that 
noted above, the Board finds that the veteran's skin 
disability results in a level of impairment falling somewhere 
between a 30 percent rating for severe scars and a 50 percent 
rating for bilateral scars that are markedly disfiguring.  
Resolving all reasonable doubt in the veteran's favor (see 
38 C.F.R. §§ 4.3, 4.7), the Board finds that the veteran is 
entitled to the next higher 50 percent rating for markedly 
disfiguring scars associated with service-connected cystic 
acne of the face.  

However, no higher schedular evaluation for disfiguring scars 
is warranted.  As noted above, Diagnostic Code 7800 includes 
a note providing the discretion to increase the rating to 80 
percent for marked discoloration and color contrast, 
associated with tissue loss and cicatrisation.  However, 
since the evidence pertaining to discoloration and color 
contrast have already been considered in awarding the veteran 
the higher rating of 50 percent, the rule against pyramiding 
prohibits considering them for an even higher rating.  See 
38 C.F.R. § 4.14. 

In addition to the 50 percent evaluation for markedly 
disfiguring scars (a cosmetic disability), the Board also has 
considered whether any additional evaluation is warranted 
based on physical symptoms associated with the veteran's 
active acne condition.

Following a careful review of the record, the Board finds 
that the veteran is also entitled to a separate 10 percent 
rating for exudation involving an exposed surface, pursuant 
to the criteria of former Diagnostic Code 7806.  In this 
regard, the medical evidence is replete with notations as to 
periodic drainage, and the veteran and his wife have attested 
to "leakage" and a "bad smell" from his facial lesions.  
More specifically, a VA examiner noted in June 1998 that 
there was a little bit of drainage from the cysts on the 
veteran's left cheek, and the VA contract examiner in 
September 2001 diagnosed the veteran as having multiple 
sebaceous cysts, some of which had been infected and 
draining.  Also, a VA outpatient clinic record dated in 
February 2002 shows that the veteran's facial lesions were 
open and irritated.  

However, a rating higher than 10 percent is not warranted 
under Diagnostic Code 7806, since the veteran's exudation is 
periodic, rather than constant.  This is evident by the fact 
that a VA examiner in October 1998 was unable to express 
fluid from the veteran's facial cysts despite his attempt to 
do so, and a VA examiner's finding in July 2002 that there 
was no discharge or any oozing of pus.  Furthermore, while 
the veteran has complained of itching and burning, there is 
no evidence of constant itching and the lesions are not 
extensive, but rather are described as being confined to the 
cheek areas, the chin, the right maxillary area and behind 
the ears.  

Additionally, the Board finds that, resolving all reasonable 
doubt in the veteran's favor, he also is entitled to a 
separate 10 percent evaluation, under former DC 7804 (for 
tender and painful scars) for tender and painful lesions 
apparently associated with the veteran's active acne 
condition.  See 38 C.F.R. § 4.20 (permitting rating by 
analogy for an unlisted condition).  In May 1998, the veteran 
testified that his cystic acne caused pain and he reported 
painful facial lesions at VA examinations in June 1998 and 
October 1998.  His pain was assessed at a VA examination in 
February 2002 as a 5 on a scale of 1 to 10.  Additionally, 
the VA examiner in June 1998 said that most of the veteran's 
"scars" were tender.  Thus, the veteran apparently the 
veteran experiences painful and tender lesions during the 
active phase of his cystic condition.  Since, arguably, the 
pain and tenderness associated with the veteran's lesions 
result in disability separate and distinct from the 
disfigurement and exudation, the Board finds that an award of 
a separate 10 percent evaluation, under Diagnostic 7804, 
would not violate the rule against pyramiding.  See 38 C.F.R. 
§§ 4.14, 4.20; Esteban, 6 Vet. App. at 261. The 10 percent 
rating is the maximum assignable under DC 7804.  

While, under the above analysis, the Board has determined 
that, under the former applicable criteria, a 50 percent 
rating for marked for disfiguring scars, and separate 10 
percent evaluations, each, for an active acne condition 
characterized by exudation on an exposed surface and tender 
and painful lesions, are warranted, evaluation of the 
veteran's service-connected skin problems under the revised 
criteria does not provide a basis for assignment of any 
higher rating for any aspect of his service-connected acne.  
As indicated above, the revised rating criteria provides for 
evaluation of acne either as an active condition (for which a 
maximum 30 percent rating is assignable for deep acne (deep 
inflamed nodules and pus-filled cysts) affecting 40 percent 
or more of the face and neck (under DC 7828), or on the basis 
of disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7828 (emphasis added).  

Here, evaluation of the veteran's acne under DC 7828 would 
not be prudent since the maximum allowable rating under this 
code is 30 percent, and would be in lieu of, not in addition 
to, the rating under DC 7800 for disfiguring scars.  

Moreover, although the new version of DC 7800 provides for a 
maximum 80 percent rating for disfigurement, the veteran's 
service-connected acne does not meet the criteria for such a 
rating since there is no evidence of gross distortion or 
asymmetry of three of more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), nor does the veteran have six 
or more characteristics of disfigurement.  That is, the 
evidence does not show that he has at least six of the eight 
characteristics of disfigurement listed under DC 7800; 
rather, he has two (an elevated scar on the left side and 
depressed scars (see July 2002 VA examination report) and a 
scar adherent to underlying tissue on the right side (see 
September 2001 contract examination report)).  

There also is no basis for assignment of a rating in excess 
of 50 percent for scarring under any other diagnostic code 
under the revised version of the rating schedule.  DCs 7801 
and 7802 authorize maximum evaluations of 40 and 10 percent, 
respectively.  Moreover, as under former criteria, revised 
versions of DCs 7803 and 7804 each provide for a maximum 
evaluation of 10 percent.  Further, in this case, there is no 
evidence of any limitation of function associated with the 
acne scars so as to warrant any higher evaluation permit any 
higher evaluation under DC 7805.  

In short, for the reasons set forth above, the Board finds 
that, in this case, application of the former applicable 
criteria yields the more favorable result under the rating 
schedule.  Hence, that is the version of the law that is to 
be applied.  See Karnas, 1 Vet. App. at 312-313.

As a final note, the Board points out that the above 
determinations are based upon applicable provisions of the 
rating schedule.  Additionally, there is no showing that any 
aspect of the veteran's service-connected acne reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  Although the VA contract 
examiner in September 2002 opined that the veteran's facial 
disfigurement could affect his ability to perform in public 
such as sales and could be a distracting influence on his 
job, there is no showing that this disability alone has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  In fact, the 
July 2002 VA examination report states that the veteran has 
not worked in many years, and, according to information from 
a former employer (via VA Form 21-4192), the veteran was 
terminated from employment as a platform operator in August 
1993 for violating "Shop Rule #2".  In addition, this 
disability has not been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  Thus, in the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand the claim to the RO for 
higher evaluations pursuant to the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the criteria for a 50 percent, 
but no higher, evaluation for markedly figuring scars, and 
separate 10 percent, but no higher, evaluations each for 
exudation on an exposed surface and for tender and painful 
lesions, are warranted.  




ORDER

An increased rating, to 50 percent, for disfiguring scars due 
to service-connected cystic acne of the face is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A separate, 10 percent, rating for exudation on an exposed 
surface due to service-connected cystic acne is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A separate, 10 percent, rating for painful and tender lesions 
due to service connected cystic acne is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

